DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zi Ye on 09/30/2021.

The application has been amended as follows: 
(Claims 1-11): Cancelled

(Claims 19-22): Cancelled

(Claim 12): A rigid retaining ring configured for in-field repair of a fuel injector sleeve having an upper portion and a lower portion, comprising: a circular side wall having a barrel-shaped outer surface and a substantially cylindrical inner surface; and wherein: the outer surface comprises a lower curved portion having a curvature and a central portion having a curvature that is less pronounced than the curvature of the lower curved portion; the lower curved portion is configured to guide the rigid retaining ring into the upper portion of the fuel injector sleeve; and the circular side wall has an outer diameter at the central portion that is larger than an inner diameter of the upper portion of the fuel injector sleeve at a location of an upper seal leak such that the rigid retaining ring forces the upper portion of the fuel injector sleeve to deform outwardly at the location of the upper seal leak toward a fuel injector bore, thereby repairing the seal leak as the rigid retaining ring is moved into an installed position.




Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: in the most recent prior rejection independent claim 12 was rejected under a 35 USC 103 obviousness type analysis over Maier et al. US 20040069279 A1 (Maier) in view of Jung et al. US 20110303192 A1  (Jung). Where Maier (Fig. 1) discloses a retaining ring (50) configured for a fuel injector sleeve (7) having an upper portion (U, annotated figure 1 seen below) and a lower portion (L) comprising: a sidewall (S, annotated Fig. 2 seen below) and a substantially cylindrical inner surface (I); and wherein: the outer surface comprises a lower curved portion (LC) having a curvature and a central portion (CP) having a curvature that is less pronounced than the curvature of the lower curved portion; the lower curved portion is configured to guide the retaining ring (50) into the upper portion (U) of the fuel injector sleeve (7), and the side wall has an outer diameter (DS) at the central portion that is larger than an inner diameter (ID) of the upper portion of the fuel injector sleeve at a location of an upper seal leak (top of threaded connection between body 3 and wall or sleeve 7) such that the retaining ring (50) contacts the upper portion of the fuel injector sleeve (7) at the location of the upper seal leak as the retaining ring is moved into an installed position (pars [0008-0010 and 0020]; claims 1, 6 and 7). 
Maier discloses where the fuel injector sleeve 7 engages with fuel injector body through threaded connection 38. Therefore, the examiner considers where the rigid retaining ring forces the upper portion of the fuel injector sleeve to deform outwardly at the location of the upper seal leak toward a fuel injector bore, thereby repairing the seal leak as the rigid retaining ring is moved into an installed position to be contrary to the design of Maier provided deforming the sleeve disclosed in Maier outwardly would create a separation at the threaded connection of Maier potentially creating leakage, where the claim clearly identifies that a leakage is repaired as rhe sleeve is deformed outwardly by the rigid retaining ring. Further, Maier solely discloses ring 50 as elastically deformable as seen in paragraphs [0020, 0024] and claim 7, where an elastically deformable ring is not considered to be in the same design as a rigid ring for deforming a sleeve outwardly for repair of leak between a sleeve of the fuel injector a fuel injector bore where the fuel injector and sleeve are installed.
Jung et al. US 20110303192 A1 (Jung), Clark et al. US 20110067653 A1 (Clark) nor any of the other cited references of record disclose these features. Therefore, a notice of allowance has been issued.


    PNG
    media_image1.png
    884
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    348
    491
    media_image2.png
    Greyscale

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL A KESSLER/Examiner, Art Unit 3747